Citation Nr: 0320697	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  03-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis with anxiety features, currently evaluated as 30 
percent disabling.

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had active service from April 1963 until October 
1966.  

The matter regarding an increased rating comes before the 
Board of Veterans' Appeals (Board) from an August 2002 rating 
action of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  The claim concerning TDIU 
benefits arose from an April 2003 rating decision.  

The issue of entitlement to TDIU is addressed in the REMAND, 
following the ORDER in this decision.


FINDINGS OF FACT

The veteran's depressive neurosis with anxiety features is 
currently productive of complaints of depression, anger, poor 
sleep, nightmares, lack of energy and suicidal ideation; 
objectively, there were no deficiencies in thought, speech, 
judgment, memory or cognitive skills, and the veteran was 
found to have GAF scores of 50, 51 and 60.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for depressive neurosis with anxiety features have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9499-9400 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, letters dated March 2002 and November 2002 apprised 
the veteran of the information and evidence he needed to 
submit to substantiate his claims, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The record 
includes private and VA post service clinical reports.  Also 
of record are VA examination reports.  Additionally, the 
veteran's statements in support of his claim are associated 
with the claims file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed as to 
this aspect of the appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Depressive neurosis is rated by analogy to generalized 
anxiety disorder by applying the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9499-9400 (2002).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

VA outpatient treatment reports dated in 2001 and 2001 reveal 
continued treatment for a psychiatric disability.  An April 
2002 report revealed that he was angry and depressed.  He 
expressed anxiety regarding other health problems.  

An October 2001 VA depression screen indicated that the 
veteran felt sad most of the time.  He denied intrusive 
thoughts and denied feeling disconnected from other people.  
He also denied hypervigilance.  

An April 2002 VA mental status examination revealed an angry 
and depressed mood.  The veteran's affect was congruent with 
his mood.  The veteran reported poor sleep.  The veteran also 
reported episodes of tearfulness, beginning that February 
when he lost his job.  He expressed anger toward his former 
employer and stated that he felt helpless and hopeless more 
often than not.  He reported vague suicidal ideation, noting 
that he occasionally contemplated driving his car off the 
road.  He denied any intent or plan.  He was non-delusional 
and reported no hallucinations.  He was assigned a GAF score 
of 50.  

An additional VA psychotherapy consult dated May 3, 2002, 
described the veteran's mood as discouraged and sometimes 
sad.  He reported poor sleep and nightmares.  He stated that 
he could not concentrate.  His depression caused him to 
retire to sleep at about 8 p.m. at least two nights per week.  
He reported vague suicidal ideation, with no intent or plan.  
He was non-delusional and reported no hallucinations.  

A VA treatment report dated May 28, 2002, notes that the 
veteran was upset and worried.  His affect was congruent with 
his mood.  He reported continued poor sleep with nightmares.  
He pronounced vague suicidal ideation, with no intent or 
plan.  He was non-delusional and denied hallucinations.  

An additional report dated June 17, 2002, revealed that the 
veteran denied psychoses and hallucinations.  He further 
denied being overtly anxious and had no intrusive thoughts of 
past events.  He also denied nightmares.  He was able to 
enjoy spending time with his granddaughter.  

A June 26, 2002, VA counseling report noted that the veteran 
was depressed and anxious, but less so due to an increase in 
medication.  His speech was fluent.  His affect and mood were 
constricted.  He stated that he believed he would be "better 
off dead," though he denied any suicide plan or intent.  
There were no perceptual disturbances and he was oriented 
times 3.  He was cognitively intact, and insight and judgment 
were good.  

A VA treatment report dated July 2002 reflects continued care 
for depression.

A VA psychiatric consult dated August 2, 2002, noted that the 
veteran was angry and depressed, with congruent mood.  The 
veteran's symptomatology included poor sleep, nightmares, 
heightened startle response, irritability and intrusive 
thoughts.

A VA mental health assessment dated August 7, 2002, indicated 
a GAF score of 51.  At that time, his mood was depressed and 
his affect was appropriate.  His speech was within normal 
limits.  His thought process was logical.  He reported having 
auditory hallucinations in which he would hear people calling 
his name.  In the past, he heard voices conversing.  His 
judgment was appropriate and he had some insight into his 
condition.  He was oriented in all 3 spheres.  

The veteran received a VA examination in August 2002.  He was 
alert and oriented, and did not exhibit any hallucinations or 
delusions.  His thought processes were connected, coherent 
and relevant and his memory was intact for recent and remote 
events.  His mood vacillated between depression and anger, 
with an affect consistent with his thought content.  The 
veteran stated that his mood was worse some days than others.  
He reported a low energy level.  He stated that he slept 
often and no longer had an inclination to be around other 
people.  His concentration was variable.  He reported that he 
did not get much enjoyment out of life anymore, and that he 
spent the majority of his time sitting at home.  

Regarding employment, the veteran stated that he was last 
employed in February 2002.  At that time, he was laid off 
from his position with a steel company after 8 years of 
employment with them.  The veteran explained that he had 
cardiac troubles and that he believed he was fired because he 
was perceived to be a medical risk.  He stated that he could 
not obtain new employment due to his heart condition, which 
served to frustrate him and contribute to his mental 
difficulties.  

Clinical testing results revealed that the veteran felt sad, 
unhappy and depressed much of the time.  After reviewing such 
tests, and following the interview with the veteran, the VA 
examiner concluded that the veteran's depressive disorder had 
increased in magnitude.  He was assessed a GAF score of 50.  

The veteran most recently received a VA psychiatric 
examination in March 2003.  He presented with complaints of 
bad dreams a couple of times per week.  He also complained of 
fatigue, and stated that he had lost interest in anything and 
everything.  He felt chronically sad and hopeless.  He also 
reported crying spells, but was unable to state how 
frequently they occurred.  He indicated financial and medical 
stressors. 

Objectively, the veteran was alert and oriented times 3.  
Hygiene was appropriate.  He was cooperative and friendly, 
but expressed considerable anger toward his former employer.  
The veteran's speech was logical, coherent and goal-directed.  
His mood was dysphoric with intermittent expressions of 
anger.  In other respects his affect was appropriate to his 
mood.  He made appropriate eye contact.  There were no 
symptoms of hallucinations, delusions or other psychotic 
processes.  His cognitive functioning appeared to be grossly 
intact.  His intelligence appeared to be average or above 
average.  His judgment appeared to be grossly unimpaired.  
His insight was slightly below average.  The Beckman 
Depression Inventory indicated that the veteran scored in the 
extremely severe range of depression.  The veteran was 
assessed a GAF score of 60.  With respect to employability, 
the examiner found that the veteran was unable to work, but 
not because of his depressive disorder.  Rather, the examiner 
believed that it was the veteran's non-service connected 
cardiac problems that precluded gainful employment.  

Analysis

The veteran contends that he is entitled to an increased 
rating for his service-connected depressive neurosis with 
anxiety features.  However, the Board has carefully reviewed 
the evidence of record and concludes that the severity of the 
veteran's depressive neurosis with anxiety features is 
adequately and appropriately reflected in his presently 
assigned 30 percent disability evaluation and that an 
increased rating is not warranted.  The reasons and bases for 
this determination will be detailed below.

As stated previously, the veteran seeks a disability rating 
in excess of the currently assigned 30 percent for depressive 
neurosis with anxiety features.  In order for the next higher 
rating of 50 percent, the evidence must demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing effective work and social 
relationships.

After carefully reviewing the evidence of record, the Board 
concludes that the severity of the veteran's depressive 
neurosis with anxiety features is most nearly approximated by 
the currently assigned 30 percent disability evaluation and 
that there is no basis for a higher rating at this time.  

In reaching the above conclusion, the Board notes that the 
medical evidence does not reflect the presence of a flattened 
affect or any difficulties with speech or communication.  To 
the contrary, a June 2002 treatment report revealed his 
speech to be fluent.  Moreover, the veteran's speech was 
found to be within normal limits when evaluated in August 
2002, and when examined by VA in March 2003, he was described 
as logical, coherent and goal-directed.

The Board further notes that the medical evidence of record 
fails to establish the occurrence of panic attacks and fails 
to show any difficulty in understanding complex commands.  
Indeed, with regard to the latter, the March 2003 VA 
examination revealed that the veteran's intelligence was 
average or above average.  

Further in support of the conclusion that the veteran is not 
entitled to the next-higher 50 percent rating under 
Diagnostic Code 9400 is medical evidence revealing that the 
veteran's recent and remote memory skills were intact.  Such 
finding was made at the August 2002 VA examination and no 
contrary findings are of record.  The record similarly fails 
to establish impairment in judgment or abstract thinking.  

Finally, the Board notes that the veteran's GAF scores are 
generally consistent with his currently assigned 30 percent 
evaluation, and that such scores do not serve as a basis for 
an increased rating.  Specifically, the medical evidence 
reveals a GAF scores of 50, assigned in April 2002, 51, 
assigned in August 2002, and 60, assigned in March 2003.  
While obviously one score (50) is considered to reflect 
serious impairment, the majority reflect the presence of only 
moderate symptoms which is most consistent with the criteria 
contemplated in the veteran's present 30 percent rating 
assignment.

In determining that the medical evidence does not warrant an 
increased rating, the Board is cognizant of several findings 
of vague suicidal ideation.  The Board is further aware that 
suicidal ideation is among the criteria associated with a 70 
percent evaluation for mental disorders.  However, despite 
multiple findings of suicidal ideation, the Board finds that 
the present 30 percent rating is nonetheless appropriate.  In 
so concluding, the Board notes that the veteran, though 
reporting such ideation, consistently denied any suicidal 
intent or plan.  Moreover, a review of the remaining criteria 
for a 70 percent rating reveals symptoms including 
obsessional rituals, speech irregularities, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation and neglect of personal appearance and 
hygiene.  As the veteran has not been shown to exhibit such 
symptoms, it is clear that the currently assigned 30 percent 
rating, and not a 70 percent evaluation, most accurately 
depicts the veteran's current symptomatology.

The Board also acknowledges an August 2002 clinical report in 
which the veteran reported auditory hallucinations.  While 
persistent hallucinations are listed among the criteria for a 
100 percent disability rating, the evidence does not 
establish such persistence.  In fact, no other treatment 
report contains a complaint regarding hallucinations, and in 
many such reports the veteran actively denied hallucinations 
and delusions.  The veteran was repeatedly found to be 
oriented in all 3 spheres and no psychotic thought processes 
were detected at any time.  Thus, the sole complaint of 
auditory hallucinations made in August 2002 certainly does 
not justify a 100 percent disability rating.  Such is further 
bolstered by the absence of other symptomatology associated 
with a 100 percent rating, such as grossly inappropriate 
behavior or findings that the veteran is a persistent danger 
to himself or others.  

In conclusion, the evidence fails to support the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent under Diagnostic Code 9400 and accordingly, the 
appeal in this regard is denied.  

Finally, the evidence does not reflect that the veteran's 
depressive neurosis with anxiety features has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, the evidence contains a competent opinion stating 
that the veteran's psychiatric disabilities did not preclude 
employment, and that the veteran's barriers to gainful 
employment stemmed from other medical conditions.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 30 percent for depressive neuorosis with 
anxiety features is denied.


REMAND

The claims file contains correspondence from the veteran 
which may fairly be construed as raising a claim of 
entitlement to service connection for a heart condition as 
secondary to his service-connected depressive neurosis with 
anxiety features.  Likewise, there is evidence suggesting 
that a favorable determination in this regard could have a 
significant impact on the claim for TDIU benefits.  Under the 
unique circumstances of this case, therefore, the Board 
considers the service connection claim and the TDIU claim to 
be inextricably intertwined and will defer a decision on the 
TDIU claim until an opportunity has been taken to address the 
service connection claim and any impact that may have on the 
TDIU issue.  

Under the circumstances, this case is REMANDED for the 
following:

The appropriate action should be taken to 
consider the claim for service connection 
for a cardiovascular disorder under all 
theories of entitlement, and in 
particular as caused or aggravated by the 
veteran's psychiatric disorder, after 
which the claim for TDIU benefits on 
appeal should be re-adjudicated.  If the 
TDIU claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.  
(Likewise, if the service connection 
claim is denied, and the veteran submits 
an notice of disagreement as to that 
claim, he and his representative should 
be provided a statement of the case and 
given an opportunity to perfect an appeal 
with respect to it.)  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV,
directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



